15‐2040 
        Justin D. Bihag v. A&E Television Networks LLC, et al. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 27th day of September, two thousand 
        sixteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     DEBRA ANN LIVINGSTON, 
                     GERARD E. LYNCH, 
                                  Circuit Judges. 
        ______________________ 
         
        JUSTIN D. BIHAG,  
         
                                  Plaintiff‐Appellant, 
         
                     v.                                    No. 15‐2040 
         
        A&E TELEVISION NETWORKS, LLC,  
        a Delaware Limited Liability Company,  
        HYBRID FILMS, INC., a New York Corporation,  
        D & D TELEVISION PRODUCTIONS, INC.,  
        a New York Corporation, DUANE CHAPMAN,  
        an individual, BETH ALICE BARMORE‐SMITH  
        CHAPMAN, an individual, DOES, 1 through 10 inclusive, 
 
                           Defendants‐Appellees, 
                            
  PIVOT POINT ENTERTAINMENT, LLC, 
  a California Limited Liability Company, 
   
                           Defendant.          
  ______________________  
   
  FOR PLAINTIFF‐APPELLANT:                    Selvoy F. Fillerup, Denver, CO; Peter 
                                              M. Johnson, The Johnson Law Firm 
                                              LLC, Denver, CO. 
   
  FOR DEFENDANT‐APPELLEE:                     David A. Schulz, Cameron Stracher, 
                                              New York, NY; Andrew B. Brettler, 
                                              Los Angeles, CA. 
          
         Appeal from the United States District Court for the Southern District of 
  New York (Hellerstein, J.). 
   
         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the District Court is 

AFFIRMED. 

       Plaintiff‐Appellant Justin D. Bihag (“Bihag”) appeals from the dismissal of 

his claim for breach of contract by the United States District Court for the 

Southern District of New York (Hellerstein, J.) following oral argument on May 

27, 2015.  Bihag’s claim arose from his participation in the reality television 




                                          2
program “Dog the Bounty Hunter” (the “Program”) between the years 2004 and 

2009.1    

       We note at the outset that Bihag has not challenged the District Court’s 

dismissal of his claims for promissory estoppel, unjust enrichment, breach of the 

covenant of good faith and fair dealing, misappropriation, negligent 

misrepresentation, or fraud.  Although Bihag asks in his reply brief that his case 

“be remanded to be heard on all the claims,” Reply Br. 11, we consider only 

Bihag’s claim for breach of contract because “[i]ssues not sufficiently argued in 

the briefs are considered waived,”  Norton v. Sam’s Club, 145 F.3d 114, 117–18 (2d 

Cir. 1998). 

       “Under New York law, general releases are governed by principles of 

contract law.” Albany Sav. Bank, FSB v. Halpin, 117 F.3d 669, 672 (2d Cir. 1997) 

(citing Mangini v. McClurg, 24 N.Y.2d 556, 562 (1969)).  Whether contractual 

language is ambiguous is a question of law, and thus we review the District 

Court’s determination of this issue de novo.  See id. (citing Seiden Assocs., Inc. v. 

ANC Holdings, Inc., 959 F.2d 425, 429 (2d Cir. 1992)).  “An ambiguity exists where 

the terms of a contract could suggest more than one meaning when viewed 


1 We review de novo the District Court’s dismissal of Bihag’s claim.  See Guippone v. BH 
S&B Holdings LLC, 737 F.3d 221, 225 (2d Cir. 2013).  We assume the parties’ familiarity 
with the facts and record below, which we reference only as necessary to explain our 
decision. 
                                            3
objectively by a reasonably intelligent person who has examined the context of 

the entire integrated agreement and who is cognizant of the customs, practices, 

usages and terminology as generally understood in the particular trade or 

business.”  Eternity Glob. Master Fund Ltd. v. Morgan Guar. Trust Co. of N.Y., 375 

F.3d 168, 173 (2d Cir. 2004) (internal quotation marks omitted). 

      Bihag does not dispute that he signed a release containing the following 

language: 

      I  expressly  release  you,  your  parents,  subsidiaries,  agents, 
      employees, licensees and assigns (if any) from and against any and 
      all  claims  which  I  have  or  may  have  now  or  in  the  future  for 
      invasion  of  privacy,  defamation,  misrepresentation,  or  any  other 
      cause of action arising out of my appearance or participation in the 
      Program,  the  disclosure  of  any  confidential  or  private  information 
      about me (including  any medical  or  financial  information),  and  the 
      exploitation of all other rights set forth herein. 
 
Appellees’  App’x  39.    The  release  contained  the  following  additional 

language above the signature line: 

      I  HAVE  READ  THIS  RELEASE  OF  LIABILITY,  FULLY 
      UNDERSTAND  ITS  TERMS,  UNDERSTAND  THAT  I  HAVE 
      GIVEN UP SUBSTANTIAL RIGHTS BY SIGNING IT, AND SIGN IT 
      FREELY AND VOLUNTARILY. 
 
Id.  Bihag makes no claim that his agreements to release were not entirely 

voluntary. 




                                          4
       We find that the District Court properly rejected Bihag’s arguments that 

the releases do not manifest an intent to waive his right to bring this lawsuit or 

are too ambiguous to enforce.  By their own terms, the releases cover “any and 

all claims” arising out of Bihag’s “appearance or participation in the Program.”  

Id.  Moreover, Bihag acknowledged receiving “good and valuable consideration” 

in exchange for signing the releases and he has admitted to receiving at least 

$28,000 “for his appearances and contributions to the program.”  Id.  The 

language of the releases is not ambiguous by any stretch.  To the contrary, this 

language is clear, broad, and dispositive.  Bihag is bound by the agreements he 

voluntarily signed, which expressly bar the claims he has attempted to assert in 

this case.      

       We have considered Bihag’s remaining arguments and find them to be 

without merit.2  We therefore AFFIRM the judgment of the District Court.   

                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 




2 Appellees argue that “[t]he District Court’s order should be affirmed for the 
independent reason that Bihag’s claims are barred by the statute of limitations.”  
Appellees’ Br. 14.  We need not consider this alternative ground for affirmance because 
we have already determined that Bihag’s claims are expressly barred by the terms of the 
releases that he voluntarily executed. 
                                           5